MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                 FILED
      regarded as precedent or cited before any                        May 19 2020, 6:49 am

      court except for the purpose of establishing                          CLERK
                                                                        Indiana Supreme Court
      the defense of res judicata, collateral                              Court of Appeals
                                                                             and Tax Court
      estoppel, or the law of the case.


      ATTORNEYS FOR APPELLANT                                 ATTORNEY FOR APPELLEE
      Katherine A. Harmon                                     Dawn Marie White
      Jared S. Sunday                                         Emswiller, Williams, Noland &
      Mallor Grodner LLP                                      Clarke, LLC
      Indianapolis, Indiana                                   Indianapolis, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      Sheena N. Reel,                                         May 19, 2020
      Appellant-Respondent,                                   Court of Appeals Case No.
                                                              19A-DR-1328
              v.                                              Appeal from the Marion Superior
                                                              Court
      Joshua S. Reel,                                         The Honorable David J. Dreyer,
      Appellee-Petitioner.                                    Judge
                                                              Trial Court Cause No.
                                                              49D10-1309-DR-35485



      Najam, Judge.


                                       Statement of the Case
[1]   Sheena N. Reel (“Mother”) appeals the dissolution court’s modification of

      custody over her minor child following the dissolution of her marriage to

      Court of Appeals of Indiana | Memorandum Decision 19A-DR-1328 | May 19, 2020              Page 1 of 19
      Joshua S. Reel (“Father”). Mother raises three issues for our review, which we

      revise and restate as the following two issues:


              1.      Whether the dissolution court abused its discretion when it
                      limited Mother’s parenting time to supervised visitation.

              2.      Whether the dissolution court abused its discretion when it
                      ordered Mother to pay a portion of Father’s attorney’s
                      fees.


[2]   We affirm and remand with instructions.


                                 Facts and Procedural History
[3]   Father and Mother were married, and they have one minor child together,

      E.R., born July 8, 2012 (“Child”). Pursuant to an agreed entry, the dissolution

      court dissolved the parties’ marriage in October 2014. Following the

      dissolution of the marriage, the court granted Mother primary physical custody

      of Child, and the court granted Father parenting time.


[4]   On April 19, 2017, Father filed an emergency petition for modification of

      custody and parenting time. In that petition, Father alleged that there had been

      “numerous occasions” when Mother “completely failed to notify Father of her

      inability to care for” Child, “failed to provide Father with notice of her inability

      to care for” Child, and “failed to timely pick up [Child] from her daycare,”

      which Father asserted resulted in Mother’s “neglect” of Child. Appellant’s

      App. Vol. II at 66. Father also alleged that Mother was “not placing [Child] as

      a priority” and that, due to her “forgetfulness, lack of planning, or tiredness, it


      Court of Appeals of Indiana | Memorandum Decision 19A-DR-1328 | May 19, 2020   Page 2 of 19
      has become unsafe for [Child] to remain in Mother’s primary care.” Id. at 68.

      Father further asserted that Mother was exhibiting “erratic” behavior that

      caused Father to believe that Mother was using medications that had not been

      prescribed to her or using excessive doses of prescribed medications. Id. at 69.


[5]   The next day, the Indiana Department of Child Services (“DCS”) received a

      report that Mother had failed to pick Child up from daycare. During the

      ensuing investigation, Child reported to DCS that Father had touched her

      inappropriately. Mother and Child’s maternal grandmother also reported to

      DCS that Child had told them that Father had touched her inappropriately. As

      a result of Child’s allegations, Mother had Child examined by two different

      physicians. Neither exam revealed any evidence that Child had been a victim

      of sexual abuse.


[6]   Thereafter, on May 22, Mother filed her response to Father’s emergency

      petition in which she asserted that she had not neglected Child but that she was

      “stressed and overworked,” which caused her to miss picking Child up from

      daycare on two occasions. Id. at 71. In addition, Mother asserted that Father

      had touched Child “inappropriately.” Id. Accordingly, Mother requested that

      she maintain physical custody. Mother also sought an ex parte order of

      protection for her and Child, which motion the dissolution court granted.

      Subsequently, DCS received a report regarding Father’s alleged conduct with

      Child.




      Court of Appeals of Indiana | Memorandum Decision 19A-DR-1328 | May 19, 2020   Page 3 of 19
[7]   The dissolution court held a hearing on Father’s emergency petition for

      modification of custody on June 1 and June 13. During the first part of the

      hearing, the court ordered the parties to submit to drug tests. The parties

      complied, and Mother tested positive for amphetamines, for which she did not

      have a valid prescription. Following the hearing on June 13, the court ordered

      the parties to maintain the current custody and parenting time arrangement, but

      the court appointed a guardian ad litem (“GAL”) to investigate the allegations

      against Mother contained in Father’s emergency petition. The court also

      dismissed the protective order against Father as to Child but left in place the

      protective order as to Mother.


[8]   Thereafter, on June 27, DCS filed a petition alleging that Child is a child in

      need of services (“CHINS”). In its petition, DCS asserted that Child had

      “disclosed being touched in an inappropriate and sexual manner by” Father.

      Id. at 143. DCS also asserted that Mother was using illegal drugs, which

      “seriously hinder[ed] her ability” to care for Child, and that Mother had

      “demonstrated erratic behavior[.]” Id.


[9]   Pursuant to local rules, the dissolution court consolidated the custody

      proceeding, the protective order matter, and the CHINS petition and transferred

      the case to the juvenile court. On June 28, the juvenile court authorized DCS

      to remove Child from her parents’ care, and DCS placed Child with Father’s

      sister. That court then authorized Mother and Father to participate in

      supervised visitation with Child.



      Court of Appeals of Indiana | Memorandum Decision 19A-DR-1328 | May 19, 2020   Page 4 of 19
[10]   Based on the allegations against Father, the police investigated Father. The

       officer who investigated Father stated that it was “very clear” that Father did

       not molest Child. Id. at 171. The officer further believed that Child “was

       coached to make her initial (and only) claims of sexual abuse by her Mother.”

       Id. The officer ultimately closed the case, and the State did not file any charges

       against Father. Mother complained to the officer’s supervisor and asked to

       reopen the case, which the supervisor declined to do. Mother then proceeded

       to contact numerous other law enforcement agencies and other offices with the

       allegations against Father.


[11]   On October 17, the juvenile court ordered temporary in-home visitation of

       Child with Father. The court ordered Mother to continue to participate in

       supervised visitation and to submit to a psychological evaluation. The results of

       that evaluation demonstrated that Mother presents a “biased” picture of herself

       in which she “minimized personal shortcomings, rationalized her behavior, and

       overstated her psychological adjustment.” Id. at 189. The psychologist also

       concluded that Mother’s “psychological functioning” warranted weekly therapy

       sessions for Mother. Id. at 190.


[12]   Thereafter, during one of Mother’s supervised visits with Child in November,

       Mother attempted to remove Child from the facility. In addition, Mother

       demonstrated “erratic behaviors” with Child’s therapist. Id. at 162.

       Accordingly, DCS filed a motion to suspend Mother’s parenting time, which

       motion the juvenile court granted.



       Court of Appeals of Indiana | Memorandum Decision 19A-DR-1328 | May 19, 2020   Page 5 of 19
[13]   During the CHINS proceeding, Child engaged in therapy. Child told her first

       therapist, Katie Wilson, that Child knew why Wilson was there, but that “it’s

       not true. My mom told me it happened[.]” Id. at 170. She also told Wilson

       that the allegations against her Father were not true and that she felt “badly

       about having made the false accusations against her Father.” Id. Child then

       told her second therapist, Rachael Ference, that she was “frustrated with

       continually being asked” questions regarding the alleged abuse, and Child

       “reported that she had told other people that that [abuse] did not occur.” Tr.

       Vol. II at 16. Child also told Ference that Mother had told her that she was

       going to live with Mother and would not be able to see Father anymore, which

       Mother said was a “secret.” Id. at 17. That statement from Mother “visibly

       upset” Child. Id. And Child told Ference that Mother had told her that, if she

       went to Father’s, she would not be able to see Mother anymore.


[14]   On January 23, 2018, the juvenile court held a fact-finding hearing on the

       CHINS petition. During the hearing, the evidence demonstrated that Child

       “ultimately stated that no such [sexual] abuse [by Father] had occurred and that

       Mother had told her to make the allegations.” Appellant’s App. Vol. II at 170.

       As a result, DCS “changed its belief that Father is the perpetrator of abuse” and

       amended its petition based on its belief that “Mother is abusing [Child] by

       making false allegations of sexual abuse of [Child] by Father[.]” Id.


[15]   Following the hearing, the court concluded that Child’s physical and mental

       well-being “is seriously endangered in her Mother’s care because Mother

       continues to make false allegations that [Child] was sexually molested by her

       Court of Appeals of Indiana | Memorandum Decision 19A-DR-1328 | May 19, 2020   Page 6 of 19
       [F]ather” and because Mother continues to exhibit “erratic and bizarre

       behavior[.]” Id. at 171. Accordingly, the juvenile court adjudicated Child a

       CHINS. The court continued Child’s placement with Father and reinstated

       Mother’s participation in supervised visitation with Child.


[16]   Mother engaged in supervised visits with Child from March until May, when

       she began to engage in unsupervised visits. By June, Mother was exercising

       unsupervised parenting time from Wednesday to Saturday each week. On June

       5, DCS filed a request to terminate its wardship over Child based on its

       conclusion that “all reasons for DCS involvement have been remedied.” Id. at

       214. In response to DCS’s request to terminate its wardship over Child, Father

       filed a motion for custody. In that motion, Father asserted that, “[b]ased on the

       current custody arrangement” that was in place following the dissolution of the

       parties’ marriage, a closure of the CHINS case would place Child back in

       Mother’s care, which Father asserted was “not in [Child’s] best interest and is

       outside the support and recommendation of her previous therapist, current

       therapist[,] and the GAL.” 1 Id. at 218-19.


[17]   Thereafter, DCS filed a progress report in which it reported that Mother had

       “consistently” tested negative for all substances, that she is “actively engaged”

       in home-based therapy, and that Mother has “consistently engaged” in visits

       with Child. Id. at 227. Accordingly, DCS recommended that the CHINS



       1
         The GAL who was appointed by the juvenile court to represent Child during the CHINS proceeding was
       not the same GAL who was appointed by the dissolution court to represent Child in the custody matter.

       Court of Appeals of Indiana | Memorandum Decision 19A-DR-1328 | May 19, 2020               Page 7 of 19
       matter be dismissed. The GAL had no safety concerns for Child if Child were

       to stay in Father’s care. However, the GAL did not agree to having the case

       closed. At that time, the court did not dismiss the CHINS action, but the court

       transferred the custody modification matter back to the dissolution court. The

       parties continued to exercise near equal parenting time. Accordingly, on

       November 8, DCS again moved to terminate its wardship over Child. The

       court dismissed the CHINS case on November 9.


[18]   After the juvenile court transferred the custody matter back to the dissolution

       court, the court appointed Julie Camden as Child’s GAL. During the course of

       her investigation, GAL Camden asked both Mother and Father to submit to a

       polygraph test. The results of Father’s polygraph test indicated “no deception”

       and that he had never touched Child in an inappropriate manner. Ex. at 11. 2

       The results of Mother’s test indicated “deception.” Id. Mother then “admitted

       to coaching [Child] through leading questions[.]” Id.


[19]   Based on her investigation, GAL Camden concluded that Mother “appears to

       lack self-awareness,” does “not accept responsibility for her behaviors or

       actions,” and “does not realize that subjecting her daughter to the behaviors she

       has subjected [Child] to is causing [Child] damage.” Id. at 12. Accordingly,

       GAL Camden recommended that Father have primary physical custody of

       Child. She further recommended that Mother attend therapy with a Ph.D.-level




       2
           Our pagination of the Exhibits Volume is based on the .pdf pagination.


       Court of Appeals of Indiana | Memorandum Decision 19A-DR-1328 | May 19, 2020   Page 8 of 19
       provider and that Mother only have supervised visits with Child until the

       provider “can state that Mother understands the consequences of her actions

       and can have unsupervised parenting time.” Id.


[20]   The dissolution court held a hearing on Father’s motion to modify custody on

       December 4, 2018, and February 26, 2019. During the hearing, Ference

       testified that she has “concerns” for Child’s mental health because Mother had

       told Child information “that was not age appropriate” about Child’s living

       arrangements. Tr. Vol. II at 23. She further testified that it was “emotionally

       damaging” for Child to be “coached into saying that someone molested her

       when she was not” molested and that, should that behavior continue, Child

       could experience “behavioral problems stemming from her struggle to deal with

       her emotions.” Id. at 23, 24. Ference also testified that she did not agree with

       the decision to allow Mother to have unsupervised parenting time.


[21]   GAL Camden then testified that she was concerned about “emotional abuse” of

       Child by Mother. Id. at 48. Specifically, she testified that it was “very

       apparent” to her that Mother “coaches the [C]hild to say what she has to say

       and doesn’t think about the consequences that it’s going to have” and that

       Mother is “more concerned at winning” against Father. Id. at 50, 51. She

       further testified that Mother is “[v]ery” manipulative of people and that she is

       “not very self-aware.” Id. at 51. And GAL Camden testified that Mother needs

       therapy with a Ph.D. because she “doesn’t tend to recognize problems that

       occur” and that she “lacks a lot of self-perception.” Id. at 65. However, GAL

       Camden testified that Mother “did not complete” the weekly therapy sessions

       Court of Appeals of Indiana | Memorandum Decision 19A-DR-1328 | May 19, 2020   Page 9 of 19
       as recommended in the psychological evaluation and that Mother is not

       receiving therapy from a Ph.D.-level provider. Id. at 87.


[22]   GAL Camden then recommended that Mother only have supervised visits with

       Child because otherwise Mother “can continue the path she’s on and we don’t

       have any way to stop it.” Id. at 66. GAL Camden also testified that she has

       not seen a change in Mother’s “thought process” since the day she met Mother

       and that she believes Mother’s coaching of Child is “still going on.” Id. at 134,

       170. She further testified that she has concerns with Child “learning how to be

       honest” and that, if Mother’s visitation is not supervised, Child’s physical or

       mental health will be “impaired.” Id. at 66, 132.


[23]   Following the hearing, the court entered findings and conclusions in which it

       adopted a “modified version” of the GAL’s recommendations and ordered that

       Father have primary physical custody of Child. Appellant’s App. Vol. II at 34.

       Specifically, the court found that:


               due to Mother’s maniacal pursuits to have Father repeatedly
               investigated for sexual abuse of the minor child, which involved
               Mother’s coaching of [Child] to make false statements alleging
               sexual molestation by her Father and having [Child] examined
               by several medical providers regarding the sexual abuse,
               Mother’s secret telling to the [C]hild regarding Mother’s plans to
               have [Child] live with her and never see Father (which was
               visibly upsetting to the child and made her fearful), Mother’s lack
               of self-awareness, Mother’s past history of keeping the minor
               child from Father for significant periods of time based on these
               allegations, Mother’s disregard for her own mental health issues,
               and Mother’s past failed drug screens which she blamed on


       Court of Appeals of Indiana | Memorandum Decision 19A-DR-1328 | May 19, 2020   Page 10 of 19
               ingestion of date rape drugs, Mother’s unrestricted parenting time
               would endanger the child’s emotional development.


       Id. at 36-37.


[24]   The court ordered Mother to enroll in therapy with a Ph.D.-level provider. The

       court further ordered that Mother have supervised visits with Child until the

       therapist determines that Mother “understands the harm and consequences of

       her actions” and “poses no significant threat of repeating her actions[.]” Id. at

       36 (emphasis removed). At that time, the court will schedule a hearing “in

       order to consider unsupervised parenting time.” Id. at 37.


[25]   The court also found that Father had incurred $30,493.50 in attorney’s fees “for

       the defense of the false sexual molestation allegations raised by Mother and for

       his petition for custody of [Child].” Id. at 40. In addition, the court agreed that

       “Mother is the cause of the CHINS case initiation and the initiation of Father’s

       original motion for emergency custody.” Id. Accordingly, the court ordered

       Mother to pay $20,000 of Father’s attorney’s fees, which the court ordered

       Mother to pay not in a lump sum or by a date certain but in monthly

       installments of not less than $100. The court additionally ordered that Mother’s

       payments toward Father’s attorney’s fees “shall be additionally offset by any

       future child support award owed by Father to Mother, until said attorney fee

       award is fully paid.” Id. at 41. This appeal ensued.




       Court of Appeals of Indiana | Memorandum Decision 19A-DR-1328 | May 19, 2020   Page 11 of 19
                                         Discussion and Decision
                                        Issue One: Supervised Visitation

[26]   Mother first contends that the dissolution court abused its discretion when it

       limited her parenting time to supervised visitation. 3 Decisions regarding

       parenting time require us to “‘give foremost consideration to the best interests

       of the child.’” Perkinson v. Perkinson, 989 N.E.2d 758, 761 (Ind. 2013) (quoting

       Marlow v. Marlow, 702 N.E.2d 733, 735 (Ind. Ct. App. 1998)). Where, as here,

       the trial court’s judgment is based on findings of fact and conclusions thereon

       following an evidentiary hearing, we review such judgments under our clearly

       erroneous standard. Steele-Giri v. Steele (In re Marriage of Steele-Giri), 51 N.E.3d

       119, 123 (Ind. 2016). Under that standard, we first ask whether the evidence

       supports the court’s findings, and we then ask whether the findings support the

       judgment. Id.


[27]   Moreover,


                 there is a well-established preference in Indiana for granting
                 latitude and deference to our trial judges in family law matters.
                 Appellate courts are in a poor position to look at a cold transcript
                 of the record[] and conclude that the trial judge, who saw the
                 witnesses, observed their demeanor, and scrutinized their
                 testimony as it came from the witness stand, did not properly
                 understand the significance of the evidence. On appeal it is not
                 enough that the evidence might support some other conclusion,
                 but it must positively require the conclusion contended for by



       3
           Mother does not appeal the dissolution court’s order that Father have primary physical custody over Child.


       Court of Appeals of Indiana | Memorandum Decision 19A-DR-1328 | May 19, 2020                     Page 12 of 19
                appellant before there is a basis for reversal. Appellate judges are
                not to reweigh the evidence nor reassess witness credibility, and
                the evidence should be viewed most favorably to the judgment.


       Id. at 124 (citations and quotation marks omitted).


[28]   Indiana has long recognized that the right of parents to visit their children is a

       precious privilege that should be enjoyed by noncustodial parents and, thus, a

       noncustodial parent is generally entitled to reasonable visitation rights. See

       Perkinson, 989 N.E.2d at 762. However, a court can restrict or deny parenting

       time to a child. That restriction or denial is governed by Indiana Code Section

       31-17-4-2 (2019), which provides:


                The court may modify an order granting or denying parenting
                time rights whenever modification would serve the best interests
                of the child. However, the court shall not restrict a parent’s
                parenting time rights unless the court finds that the parenting
                time might endanger the child’s physical health or significantly
                impair the child’s emotional development.


       Although the statute uses the word “might,” this Court “has previously

       interpreted the language to mean that a court may not restrict parenting time

       unless that parenting time ‘would’ endanger the child’s physical health or

       emotional development.” S.M. v. A.A., 136 N.E.3d 227, 230 (Ind. Ct. App.

       2019).


[29]   On appeal, Mother asserts that the dissolution court abused its discretion when

       it limited her parenting time with Child to supervised visitation because Mother

       has made “remedial efforts,” the CHINS case had been successfully dismissed,

       Court of Appeals of Indiana | Memorandum Decision 19A-DR-1328 | May 19, 2020   Page 13 of 19
       and Mother has been exercising unsupervised visitation with Child for

       approximately one year “without incident.” Appellant’s Br. at 27. And

       Mother maintains that “each of the examples of Mother’s conduct” cited by the

       dissolution court “occurred well in the past, prior to her receiving treatment and

       assistance” throughout the CHINS proceeding. Id.


[30]   However, the evidence demonstrates that Mother coached Child into making

       false allegations of sexual abuse against Father. Indeed, following Mother’s

       failed polygraph examination, she “admitted to coaching [Child] through

       leading questions[.]” Ex. at 11. While Mother contends that she has resolved

       that behavior, GAL Camden testified that she has not seen a change in

       Mother’s “thought process” since the day she met Mother. Tr. Vol. II at 170.

       And she testified that she believes that Mother’s coaching of Child is “still going

       on.” Id. at 134.


[31]   Further, both Ference and GAL Camden testified about the negative effects

       that Mother’s coaching has on Child’s well-being. Specifically, Ference

       testified that it was “emotionally damaging” for Child to be “coached into

       saying that someone molested her when she was not” molested and that, should

       that behavior continue, Child could experience “behavioral problems stemming

       from her struggle to deal with her emotions.” Tr. Vol. II at 23, 24. In addition,

       GAL Camden testified that she has concerns with Child “learning how to be

       honest.” Id. at 132. And Gal Camden testified that, if Mother’s parenting time

       is not supervised, Child’s physical or mental health will be “impaired.” Id. at

       66.

       Court of Appeals of Indiana | Memorandum Decision 19A-DR-1328 | May 19, 2020   Page 14 of 19
[32]   The evidence also demonstrates that Mother lacks “self-awareness,” does “not

       accept responsibility for her behaviors or actions,” and “does not realize that

       subjecting her daughter to the behaviors she has subjected [Child] to is causing

       [Child] damage.” Ex. at 12. Accordingly, GAL Camden recommended that

       Mother attend therapy with a Ph.D.-level provider and that Mother only have

       supervised visits with Child until the provider “can state that Mother

       understands the consequences of her actions and can have unsupervised

       parenting time.” Id. However, GAL Camden testified that Mother “did not

       complete” her weekly therapy sessions and that Mother was not receiving

       therapy from a Ph.D.-level provider. Tr. Vol. II at 87.


[33]   Based on that evidence, we cannot say that the dissolution court abused its

       discretion when it concluded that Mother’s “unrestricted parenting time would

       endanger the child’s emotional development” and limited Mother’s parenting

       time to supervised visitation. Appellant’s App. Vol. II at 37. Mother’s

       arguments on appeal are simply a request that we reweigh the evidence, which

       we cannot do. We affirm the dissolution court’s order regarding Mother’s

       supervised visitation with Child.


                                        Issue Two: Attorney’s Fees

[34]   Mother next asserts that the dissolution court erred when it ordered her to pay a

       portion of Father’s attorney’s fees. We review a trial court’s award of attorney’s

       fees for an abuse of discretion. J.B. v. S.W. (In Re the Paternity of G.G.B.W.), 80

       N.E.3d 264, 272 (Ind. Ct. App. 2017). An abuse of discretion occurs when the


       Court of Appeals of Indiana | Memorandum Decision 19A-DR-1328 | May 19, 2020   Page 15 of 19
       court’s decision is clearly against the logic and effects of the facts and

       circumstances before the court of if the court has misinterpreted the law. Id.


[35]   In awarding attorney’s fees, the trial court “must consider the economic

       resources of the parties, their economic condition, the ability of the parties to

       engage in gainful employment and to earn adequate income, and such factors

       that bear on the reasonableness of the award.” Id. The trial court may also

       consider any misconduct by one party that causes the other party to directly

       incur additional fees. Id.


[36]   Here, the dissolution court ordered Mother to pay a portion of Father’s

       attorney’s fees based on its findings that “Mother is the cause of the CHINS

       case initiation and the initiation of Father’s original motion for emergency

       custody” and that Mother “launched a range of false sexual molestation

       allegations against Father” that caused him to incur substantial attorney’s fees.

       Appellant’s App. Vol. II at 40. On appeal, Mother does not challenge either of

       those findings, nor does she make any argument that the court erred when it

       relied on those findings to support its order regarding attorney’s fees. Rather,

       Mother’s sole argument on this issue is that the dissolution court abused its

       discretion when it ordered her to pay a portion of Father’s attorney’s fees

       because there “is no indication in the Order that any economic conditions were

       considered” by the dissolution court. Appellant’s Br. at 32. We cannot agree.


[37]   While the dissolution court awarded Father attorney’s fees based on its findings

       regarding Mother’s false allegations against Father and other wrongdoing, the


       Court of Appeals of Indiana | Memorandum Decision 19A-DR-1328 | May 19, 2020   Page 16 of 19
       court also heard evidence regarding the economic circumstances of the parties.

       Indeed, Mother testified that she has been a nurse since 2009 and that she earns

       $1,150 per week, which equates to $59,800 per year. In addition, Mother

       submitted as evidence a verified financial declaration form in which she

       outlined both her income and all of her monthly expenses. And Mother

       testified that she had to sell her home and move in with her mother in order to

       pay for her attorney’s fees. Father then testified that he owns his own business

       and that he made $178,679 in 2017 but that his income in 2018 was going to be

       “quite higher.” Tr. Vol. III at 158. And Father testified that he owns his home,

       where he resides with his fiancée. Accordingly, it is clear that the parties

       submitted evidence to the court regarding their respective resources.


[38]   Further, it is clear that the court considered that evidence of both parties’

       financial conditions. Indeed, the court included findings regarding the parties’

       incomes and employments in its order. See Appellant’s App. Vol. II at 39. But

       it is also apparent that the court determined that Mother’s actions of making

       false sexual molestation allegations against Father, which Mother does not

       deny and which was the cause of most of Father’s attorney’s fees, warranted an

       award of attorney’s fees to Father despite Mother’s inferior economic position.

       We cannot say that the dissolution court abused its discretion when it ordered

       Mother to pay a portion of Father’s attorney’s fees.


[39]   Still, Mother asserts, and Father agrees, that the court erred when it ordered

       that her monthly payments toward Father’s attorney’s fees be “offset” by any



       Court of Appeals of Indiana | Memorandum Decision 19A-DR-1328 | May 19, 2020   Page 17 of 19
       future child support award that Father may be required to make to Mother. 4

       Appellant’s App. Vol. II at 41. We must agree with both parties. It is well

       settled that, “because the custodial parent acts in a fiduciary capacity when

       receiving child support payments, the payor cannot withhold support payments

       to offset a debt owed by the custodial parent to the payor.” Jenkins v. Jenkins,

       567 N.E.2d 136, 140 (Ind. Ct. App. 1991). In other words, although the money

       is paid to the custodial parent, “that person is merely a conduit—the payor’s

       obligation is to the child, not to the custodian.” Id. Accordingly, should Father

       be required to make child support payments in the future, that obligation will be

       to Child, not to Mother. Father will not be able to withhold those payments in

       order to offset the debt owed to him by Mother. We therefore hold that the

       court erred when it ordered that Mother’s payments toward Father’s attorney’s

       fees be offset by any future child support payments that Father may be required

       to make to Mother.


                                                       Conclusion

[40]   In sum, the dissolution court did not abuse its discretion when it limited

       Mother’s parenting time to supervised visitation until such time as her therapist

       believes that Mother is “safe to proceed with unsupervised parenting time with

       Child.” Appellant’s App. Vol. II at 37. And the court did not abuse its

       discretion when it ordered Mother to pay a portion of Father’s attorney’s fees in




       4
         While Father is currently the custodial parent, it appears that the court included this provision in the event
       that Father should later be required to pay child support to Mother.

       Court of Appeals of Indiana | Memorandum Decision 19A-DR-1328 | May 19, 2020                       Page 18 of 19
       installments. But the court erred when it ordered that Mother’s payments

       toward Father’s attorney’s fees be offset by any future child support payments

       Father may be required to make to Mother. Accordingly, we affirm the court’s

       order regarding Mother’s visitation and the court’s order that Mother pay

       $20,000 toward Father’s attorney’s fees. But we remand with instructions for

       the court to strike the portion of its order offsetting Mother’s debt to Father

       from any future child support payments Father may be required to make to

       Mother.


[41]   Affirmed and remanded with instructions.


       Kirsch, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-DR-1328 | May 19, 2020   Page 19 of 19